          Case 1:18-cv-10427-KPF Document 51 Filed 02/27/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MATTEL, INC.,

                              Plaintiff,
                                                            18 Civ. 10427 (KPF)
                       -v.-
                                                        ORDER TO SHOW CAUSE
    1994_HONEYMOON, et al.,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

        Upon the accompanying Affidavit of Andrew S. Chung in support of

Plaintiff’s application for an Order to Show Cause Why Default Judgment and a

Permanent Injunction Should Not be Entered Against Defaulting Defendants,

the Certificate of Service of the Summons, Complaint and TRO, the Certificate

of the Clerk of the Court stating that no answer has been filed in this Action,

and upon all other pleadings and papers on file in this action, it is hereby1:

        ORDERED that Defaulting Defendants 1994_honeymoon, Actor,

alan_flytimes, angelo beauty cosmetics company, Anime Bag World, Anime

Clock World, Animetopia, apowu522,Babysbreathlive, Baffin, band sunglass,

baolilibao, bearmama1314, BELONG 2 U, Big Outlets, C&R TECHNOLOGY

CO., LIMITED, Chang Yao, cheapmall, chengxindianpu, Colorful candy, crazt

fast stoy, Cultural Transmission, cxy666, Dongxing clothing store, dx.com,

EMA BEST, escala, Everything I do, excelword, Fashion20156, Fire Shield, Flag

flag shop, Four Cats, Freaky Fitness Tintin shop, FuJian LangShen,



1       Where a defined term is referenced herein and not defined herein, the defined term
        should be understood as it is defined in the Glossary, Complaint or Application.
        Case 1:18-cv-10427-KPF Document 51 Filed 02/27/19 Page 2 of 4



futongshangmaoyouxiangongsi, Gem Wen, Glamour life co., LTD, Goog again

flagship store, Guangzhou wheeler co., LTD, HangWei, hangzhoujingpinbaobao,

Head324Bird, hefangxiangstore, hekoguanghua4823, hello beauty girl, Herein,

huasheng company ltd, huping-well, irevin shop, JACKLUO'S SHOP,

jackyang8, JmZ, Just a start, Lance shop, LHQ_shop, LIFTCART,

LIJUAN_SUM, linli shop, linlinshipin, linquanshop, linsaisai,

lipengjingpindianpu, Living at home, liying fashion, ljstore1, lu lu min shop,

maogege, MQStyle International, new cl, new good goods, New world new life,

Nongnong, patra, pengmei jingpin dianpu, Qiao FengChou, raohuiyuan,

runshion, shanghaihuwaiyundongshangmaoyouxiangongsi,

shenzhenshishengnuosikejiyouxiangongsi,

shenzhenshiyiyouwenjulipinyouxiangongsi, SHIMAOYONGTONG, shirly store,

shurriktoys, So Fashion 2015, Sometimes321, spartan3411, Sport Scope,

springbuy, Sun Digimon Special, Counter, Super Store, Sven Stores, The

Colourful life, The debut, The life store, Three Tree, TiantianTop,

tingtingguaiguai, top1store_Jiang, vaitex4you, vivian zhao international, VK

Beauty Co.,Ltd, wangxin8520, wash, WGHZ Team, WGTD wholesale Co.,Ltd.,

Women's Fashion tools, Wuhan Shang Quan Trading Co., Ltd., wuyou,

XIAMEN Hongxin electronic, Xuke International Trade Corporation, xxnncc,

YIDEA, yinshunlong, yiwu fashionshow Ecommerce co.,ltd, yiwu puer E-

commerce, YIWU PU'ER E-commerce Co.,Ltd, yongmaogifts, Young Style,

Young-Forever, yuanzhenzhen, yuebo88yuebo01, ZALA Trade,

zhanghongmei830 and zhangyuexin show cause before the Honorable

                                        2
        Case 1:18-cv-10427-KPF Document 51 Filed 02/27/19 Page 3 of 4



Katherine Polk Failla, in Courtroom 618 of the United States District Court for

the Southern District of New York, at 40 Foley Square, New York, New York on

March 25, 2019, at 10:30 a.m., and show cause why an order should not be

issued pursuant to Rule 55 of the Federal Rules of Civil Procedure for the entry

of a default judgment against each Defaulting Defendant awarding Plaintiff

permanent injunctive relief, the total sum of Thirty-Four Million Two Hundred

Fifty Thousand Dollars ($34,250,000.00) in statutory damages and post-

judgment interest, and any other ancillary equitable relief as this Court may

deem just and proper (“Show Cause Hearing”).

      ORDERED that the service of a copy of this ORDER TO SHOW CAUSE

and its supporting papers, including the Affidavit (collectively, the “OSC

Papers”), shall be made on each Defaulting Defendant by March 4, 2019, and

deemed effective as to all of Defaulting Defendants if it is completed by the

following means:

      1. delivery of (i) PDF copies of the OTSC Papers or (ii) a link to a secure

         website (such asDropbox.com, NutStore.com, a large mail link created

         through RPost.com or via website publication through a specific page

         dedicated to this lawsuit accessible throughipcounselorslawsuit.com)

         where each Defaulting Defendant will be able to PDF copies of the

         OTSC Papers, to Defaulting Defendants’ e-mail addresses as identified

         by ContextLogic pursuant to the November 9, 2018 Temporary

         Restraining Order.




                                        3
        Case 1:18-cv-10427-KPF Document 51 Filed 02/27/19 Page 4 of 4



      ORDERED that opposing papers, if any, shall be filed with the Court and

served on Plaintiff’s counsel on or before March 11, 2019, by delivering copies

thereof to the office of Epstein Drangel LLP at 60 East 42nd Street, Suite 2520,

New York, New York 10165, Attn: Jason M. Drangel. Plaintiff shall file any

reply papers on or before March 18, 2019. If Defaulting Defendants fail to

appear at the Show Cause Hearing or otherwise fail to file a response to this

ORDER TO SHOW CAUSE, a default judgment will be entered against each

Defaulting Defendants.

      SO ORDERED.

Dated: February 26, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       4
